DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaveevivitchai et al. (“High Capacity Microporous Molybdenum-Vanadium Oxide Electrodes for Rechargeable Lithium Batteries” Chem. Mater. 2013, 25, 2708-2715).
Regarding Claims 1-3:  Kaveevivitchai et al. teaches a method of making a positive electrode material for lithium secondary batteries comprising reacting (NH4)6Mo7O24.4H2O 4.nH2O (a vanadium oxide) in a solvent and calcining the product at 400 °C (abstract, Pg. 2709, Col. 2).

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (“Facile Solution-Grown Mo-Doped Vanadium Dioxide Thermochromic Films with Decreased Phase Transition Temperature and Narrowed Hysteresis Loop Width” Materials Science Forum, Vol. 787, Pgs. 23-30).
Zhao et al. teaches a method of making a material comprising reacting vanadium pentoxide with (NH4)6Mo7O24.4H2O (water soluble molybdenum based compound) in an ethanol solvent in the presence of oxalic acid and heating at 450 °C (Pg. 24).  While Zhao et al. does not teach the material as a positive electrode material for lithium secondary batteries, such a limitation is an intended use of the material.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaveevivitchai et al. (“High Capacity Microporous Molybdenum-Vanadium Oxide Electrodes for Rechargeable Lithium Batteries” Chem. Mater. 2013, 25, 2708-2715) in view of Yamada et al. (US Pub. No. 2007/0264573).
Kaveevivitchai et al. teaches the method of claim 1 as set forth above.
Kaveevivitchai et al. does not teach the method comprising spraying the reaction product of step (a).  However, Yamada et al. teaches a method of making electrode material for a lithium ion secondary battery comprising spray drying precursors to control particle size ([0069]).  Kaveevivitchai et al. and Yamada et al. are analogous art because they are concerned with the same field of endeavor, namely methods of making positive electrode material for a lithium ion secondary batteries.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to include the spray drying step of Yamada et al. in the method of Kaveevivitchai et al. and would have been motivated to do so because Yamada et al. teaches that it is an effective step to control particle size of precursor and influence the final particle size of after reaction with lithium ([0069]).

s 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delmas et al. (“Formation of the ω-type phase by lithium intercalation in (Mo, V) oxides deriving from V2O5” Journal of Power Sources, 1995, 54, 406-410).
Delmas et al. teaches a material of formula MoyV2-yO5 wherein 0 ≤ y ≤ 0.60 (Pg. 407, Col. 1).  Delmas et al. teaches V2O5 and the material are in the orthorhombic system (Pg. 407, Col. 2).
Delmas et al. does not teach the material wherein y is from 0.01 to 0.09.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).  While Delmas et al. does not teach the material formed by the method of claim 1, such a limitation is a product-by-process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [See MPEP 2113].
The Office recognizes that all of the claimed physical properties are not positively taught by the reference, namely whereing the structure is maintained when lithium ions are intercalated to and deintercalated from the material, the lattice parameters, and the disposed positions of Mo and V.  However, the reference render obvious all of the claimed ingredients, in the claimed amounts, process steps, and process conditions.  Furthermore, there is nothing in Applicant’s original specification to indicate that the claimed properties are the result of anything other than the material of the claimed formula.  Therefore, the claimed physical properties would implicitly 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302.  The examiner can normally be reached on 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        September 29, 2021